DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3-12, 14, and 16 are pending.  Claims 9, 11, and 16 are amended herein by an examiner’s amendment.  Claims 1, 3-12, 14 and 16 are allowed.  This is a Notice of Allowance after the amendment and Request for Continued Examination dated 1/6/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Warren on 1/11/2022.
Start of the examiner’s amendment:

In claim 9, on line 1, change “claim 2” to --claim 1--.

Claim 11. (Amended) A fraction collector comprising: a controller; at least two microplates, each microplate including a plurality of liquid receptacles arranged in a two dimensional array; a housing protecting drive elements, the top of the housing being , wherein the controller is configured to reposition the dispenser substantially above the receptacles, said arm having a rotational axis extending generally perpendicular to the table between the two microplate receiving positions thereby providing for concurrent linear and arcuate movement of the arm controlled by the controller allowing the liquid dispenser to be positioned in any position in the arc thereby dispensing liquids into the two dimensional array diagonally.

Claim 16. (Amended) A method for dispensing liquids from a fraction collector into plural receptacles arranged in a two dimensional array, the method comprising:
	positioning a liquid dispenser above a first receptacle of the plural receptacles;	dispensing liquid into said first receptacle;
	repositioning the liquid dispenser above a second receptacle of the plural receptacles a diagonal movement comprised of an arcuate movement of an arm supporting the liquid dispenser and a concurrent linear sliding movement of the liquid dispenser along the arm; and
	dispensing liquid into said second receptacle.

End of the examiner’s amendment.
Allowable Subject Matter
Claims 1, 3-12, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 11, and 16 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a controller configured to reposition a dispenser above receptacles by diagonally moving a dispenser through the use of concurrent linear and arcuate movement wherein the linear movement is the dispenser sliding along an arm and the arcuate movement is rotation of the arm in combination with the other limitations of claims 1 and 11 respectively.  Also not found in the prior art of record are the limitations of repositioning a liquid dispenser above a second receptacle of a plurality of receptacles by diagonal movement comprising arcuate movement of the arm and a concurrent linear sliding movement of the liquid dispenser along the arm in combination with the other limitations of claim 16.  The closest prior art of record has been discussed in the previous office actions and although dispensers are known in the art that allow arcuate and linear movement, such as that shown in FIG. 12 of MATSUZAKI (US Pub. 2009/0038415), this is not above a microplate with a plurality of receptacles.  Therefore there is no controller configured to move the arm and dispenser in this way.  Other references such as WIEDERIN (US Pat. 7,469,606) do have microplates with a plurality of receptacles, but the arcuate and linear movement shown in FIG. 2B has no sliding of the dispenser along the arm and there does not appear to be any obvious reason to modify the apparatus of WIEDERIN in this way.  The Examiner agrees with the Applicant’s statement on page 7 of the Response dated 
Claims 3-10 and 14 are allowed due to their dependence on claim 1.
Claim 12 is allowed due to its dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/NATHANIEL J KOLB/Examiner, Art Unit 2856